Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-45 were pending.  Claims 29-30 have been cancelled.  Amendments to claims 1, 4, 8-12, 17-18, 31, 33-35, 38, and 43 are acknowledged and entered.  Claims 1-28 and 31-45 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 02/28/2022 regarding the previous Office action dated 09/29/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification.  



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 4-7, 13, 15-17, and 25-29 under 35 U.S.C. 102(a)(1) as being anticipated by Schentag et. al. (US20150071994A1, Pub. 03/12/2015; hereafter “Schentag”), is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-27 and 30-45 remain rejected under 35 U.S.C. 103 as being unpatentable over Fu et. al. (US20140220062A1, Pub. 08/07/2014; CITED ART OF RECORD; hereafter “Fu”) in view of Volkin et. al. (US6251678B1, Iss. 06/26/2001; CITED ART OF RECORD; hereafter “Volkin”.)  The rejection of claims 28-29 is withdrawn in light of the cancellation of said claims. 
The limitations of cancelled claims 28-29 were incorporated into amended claim 1, and the grounds and rationale behind the rejection has remained substantively the same as set forth in the previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the Fu and Volkin references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  However, in the interest of compact prosecution, these arguments will be addressed as applicable herein.
Applicant argues that Fu does not disclose or suggest a stable vaccine composition having all of the components of instant claim 1, and that Volkin fails to render those differences obvious.  Fu, being applicant-related art, teaches almost every aspect of the instant claims aside from the specific concentration of components within the composition.  It remains that the art was highly aware as to how to optimize components of viral vaccine compositions, and the teachings of Volkin were cited to show one example of how the vaccine art was aware as to what excipients may be used, why one may (or may not) use certain excipients, and how to optimize the components within a composition.  
Applicant argues that one of skill in the art would not be motivated to look to Volkin as a teaching as to what excipients may be used in viral particle vaccines and how to optimize components within these types of vaccines which comprise particles.  Applicant also argues that Volkin teaches away from the instant claims, as one of skill in the art would not add a surfactant to a CMV vaccine, only a non-enveloped viral-based vaccine.  The Office disagrees.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP §2123.I.)  While Volkin tested the use of polysorbate-80 in their HPV compositions, this was clearly listed as a component that may be present in some of the formulations (emphasis added).  As the surfactant is not a required element of the claim, and Volkin lists it as an optional component, this argument is not persuasive. 
Even in arguendo, the compositions as instantly claimed are drawn towards compositions comprising the noted elements, which allows for additional, unrecited elements to be present in the composition.  Volkin is drawn towards the use of HPV VLPs and compositions thereof, especially compositions which comprise a non-ionic surfactant such as polysorbate-80 (TWEEN™-80).  Volkin teaches the use of polysorbate-80 in their compositions at a very low amount in order to protect the composition of HPV-VLPs and aluminum adjuvants from inactivation during shipment (Col. 3, ¶4).  Aluminum-comprising adjuvants adsorb antigens, and non-ionic surfactants aid in protecting this interaction during processing and shipping as they do not change the surface charge of the aluminum-comprising adjuvant and have no affect on adsorption.   (See e.g. HogenEsch H, et. al. NPJ Vaccines. 2018 Oct 10;3:51.; Caulfield MJ, et. al. Hum Vaccin. 2007 Jul-Aug;3(4):139-45.. Epub 2007 Apr 5.; Rinella JV, et. al. J Colloid Interface Sci. 1998 Jan 1;197(1):48-56.)  As the majority of the instant claims do not deal with an aluminum adjuvant present in the mixture, it is not clear that one of skill in the art would be motivated to include a surfactant, especially since it might have detrimental effects on the envelope of the CMV virion, although this is unlikely at the low amounts noted by Volkin (Lin Q, et. al. View (Beijing). 2020 May 24:e16.)  Those compositions claimed which do rely upon aluminum-based adjuvants in the composition may benefit from this claimed low-level amount of non-ionic surfactant in the same way Volkin saw benefit, and would be motivated through routine experimentation to determine if it might have the same stabilizing effect during shipment.  Furthermore, multiple non-ionic surfactants were listed in Volkin, and some may be more useful in the composition than others, which can be determined through routine testing.  As the art has recognized, only a small amount of polysorbate-80 would be used, as higher amounts is cytotoxic and not beneficial in any composition intended for in vivo use.
As the art has also noted, polysorbate-80 is a non-ionic surfactant containing ether-ester linkages, which is known to solvate the viral envelope and to disrupt the nucleocapsid, but the viricidal effect seen with those non-ionic surfactants comprising ether-ester linkages is much weaker on both enveloped and non-enveloped viruses than those non-ionic surfactants which comprise amide linkages (See e.g. Lin et. al. 2020; p. 7, left col.; Asculai SS, et. al. Antimicrob Agents Chemother. 1978 Apr;13(4):686-90.)  As noted by Asculai, tests on a similar virus to CMV showed the polysorbate-80, at levels at least 100x more than the ideal levels noted by Volkin, were viricidal, but not as viricidal as those non-ionic surfactants which comprised amide linkages (Table 2).  Inactivated CMV was tested with Tween-comprising adjuvants (Wang H, et. al. BMC Infect Dis. 2014 Apr 11;14:195.)  Verjans et. al. (WO2014062060A1) notes the live, attenuated herpesvirus vaccine for Varicella Zoster Virus (VZV) may comprise the adjuvant MF59, which comprises polysorbate-80 (p. 11, ¶2).  Anderson et. al. (US20140308308A1) notes the generation of chimeric VLPs comprising CMV and Moloney Murine Leukemia virus (MMLV) proteins, wherein said VLPs may be further adjuvanted with MF59 if the composition is deemed to be insufficiently immunogenic (¶[0142]).  Wellnitz (US20150359879A1) teaches CMV VLPs which utilize adjuvants such as MF59 (¶[0018]).  Overall, the art has recognized the potential usefulness of low amounts of polysorbate-80 in viral, VLP, and subunit vaccine compositions, and has noted that the effectiveness of each vaccine excipient can only truly be surmised through routine testing and experimentation.  Therefore, the art has recognized the viricidal effects of high amounts of TWEEN™-80 on both enveloped and non-enveloped viruses, and has noted that lower amounts of non-ionic surfactants may be beneficial to stabilize interactions between components in vaccine compositions.  Therefore, it is not persuasive that Volkin is non-analogous art that does not provide motivation to alter Fu to arrive at the instant claims.
Applicant also argues that the present invention is lyophilized without aluminum, and its stability claim is based upon its lyophilized form.  The Office disagrees.  Nowhere in instant claim 1 is it required that the composition is lyophilized.  In fact, instant claim 15 specifically requires the composition to be in liquid form.  If this is a point of novelty, it should be claimed as such in the independent claim.  Under broadest reasonable interpretation, the composition may be a liquid composition which comprises a live, attenuated CMV and a number of excipients (instant claim 1) including aluminum (instant claims 1, 13-14).  Therefore, arguments regarding the composition only being lyophilized are not convincing.  
To summarize, the art would certainly recognize that while potentially beneficial at lower concentrations, larger concentrations of surfactants would be detrimental to a virion-comprising composition, and it would be obvious to a skilled artisan to test generally accepted as safe (GRAS) carriers, adjuvants, excipients, and stabilizers in a composition to determine their effect on the composition.  Nowhere does Volkin explicitly “teach away” from the use of non-ionic surfactants in a composition comprising live, attenuated enveloped virus, and notes that the use of TWEEN™-80 is at a low-amount as a stabilizer for vaccine transport.  As noted by applicant, the bulk of the claims are drawn to a composition which does not comprise adjuvant, so it would be obvious to a skilled artisan that they would not necessarily need a non-ionic surfactant in the live, attenuated CMV composition as claimed.  The teachings of Volkin were cited as relevant, as Volkin teaches it is essential to test different concentrations of different vaccine excipients in compositions comprising virus-derived particles, showing that optimization of vaccine excipients is routine in the art, such as the buffer type and concentration, salt type and concentration, CMC concentration, aluminum adjuvant type and concentration, and the effect of these excipients on viral infectivity and stability.  The teachings of Volkin are relevant to the claimed composition and related art, and it is not convincing that Volkin fails to provide a rationale or motivation to render obvious the instantly claimed invention when read in light of Fu.
For at least these reasons, the rejection is maintained.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-27 and 30-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,546,355 in view of Volkin (supra).  Note that the rejection of claims 28-29 has been withdrawn in light of the cancellation of said claims. 
The limitations of cancelled claims 28-29 were incorporated into amended claim 1, and the grounds and rationale behind the rejection has remained substantively the same as set forth in the previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues that this rejection be reconsidered in view of the arguments presented regarding Volkin in response to the 35 USC 103 rejection supra.  Those arguments were not considered persuasive there, and are not considered persuasive here with respect to the ODP rejection.  The rejection has been maintained over the presently pending claims.  


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648